Citation Nr: 0915045	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-36 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected major depressive disorder, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
March 1971 and from September 1991 to March 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's major depressive disorder is manifest by 
depression, anxiety, sleep disturbances, social isolation, 
disturbances in motivation and mood, and a GAF score of 55; 
these symptoms, overall, are indicative of moderate 
impairment in social and occupational functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.130, 
Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

In this case, the Veteran's case does not spring from a claim 
but from a routine future VA examination provided by the RO.  
Thus, in terms of notice requirements, the Veteran's claim is 
more akin to an initial rating claim than a claim for an 
increased rating.  Accordingly, the RO had no obligation to 
provide the Veteran with any VCAA notice prior to the initial 
adjudication of the Veteran's claim.  The RO only had an 
obligation to provide him notice of his appellate rights 
after he filed an NOD.  

Here, the Veteran submitted an NOD in June 2007 with the 
disability rating assigned in the June 2007 rating decision, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing a November 2007 statement 
of the case (SOC) and May 2008 supplemental statement of the 
case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  The 
Veteran replied in May 2008 that he had no additional 
information or evidence to provide in support of his appeal 
of the disability rating assigned.  38 U.S.C.A. § 5103A.  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
April 2008 are on file.  The Veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
In fact, as noted above, the Veteran informed the RO in May 
2008 that he had no additional information or evidence to 
provide in support of his appeal of the disability rating 
assigned.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran a VA examination in 
May 2007 to evaluate his major depressive disorder.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


	(CONTINUED ON NEXT PAGE)




LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's major depressive disorder is 
currently evaluated as 50 percent disabling pursuant to 
Diagnostic Code 9434.  Pursuant to that diagnostic code, a 50 
percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a rating in excess of 50 percent 
for his service-connected major depressive disorder.  The 
Veteran has not been shown to have occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.

During the appeal period, the Veteran has been assigned a GAF 
score of 55 at both the January 2005 private examination and 
the May 2007 VA examination, and a GAF score of 65 at a 
February 2008 VAMC outpatient visit.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA 
has adopted under 38 C.F.R.  
§§ 4.125 and 4.130, a GAF score of 61 to 70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

In this case, the Board finds that the clinical evidence more 
closely assesses the Veteran's occupational and social 
impairment around the 50 percent rating.  At a January 2005 
private evaluation, the Veteran exhibited symptoms that 
included suspicion, anxiety, isolation, depression, sleep 
disturbances, the inability to think clearly, anger and 
disturbances in motivation and mood.  At the May 2007 VA 
examination, the Veteran's symptoms included low energy 
levels, sleep disturbances, depressed mood, retarded 
psychomotor activity, bland and sad affect, and social 
isolation.  More recent VAMC outpatient treatment records, 
dated through April 2008, note that the Veteran reported a 
slight increase in socialization and that medication was 
helping with his sleep disturbances.

Socially, the record reflects that at the January 2005 
private evaluation, the Veteran reported that he was married 
once for 6 years.  The relationship was said to have ended 
from the Veteran's inexperience and immaturity, in addition 
to the wife having a child from a prior marriage.  The 
Veteran has one son, who is now an adult.  The Veteran stated 
that he had no close friends and that he was not a regular 
church attendee.  At the May 2007 VA examination, the Veteran 
reported that he was single and not dating at that time.  He 
stated that he was previously married and divorced since 
1986.  He stated that his son was on active duty in the Air 
Force.  The Veteran continued that he had 5 siblings, but had 
limited contact with them.  He stated that he did not have 
any contact with other relatives because they lived in a 
different geographic area.  The May 2007 VA examiner reported 
that the Veteran was not affiliated with a higher power with 
synagogue, temple or church, and that he was not involved in 
any support groups.  The Veteran stated that he "just kind 
of dropped out of all of the social circles" but that he had 
one neighbor that he spoke to.  However, April 2008 and 
February 2008 VAMC treatment notes provide that the Veteran 
reported a slight increase in his socialization with his 
neighbors.

Industrially, the record reflects that at the January 2005 
private evaluation, the Veteran reported having two jobs 
since his separation from service, but that he could not 
physically handle these employments.  It was also noted that 
he was allegedly let go from a hardware store due to 
grumpiness.  The examiner opined that the Veteran was unable 
to work due to his debilitating emotions and possible thought 
distortions.  In other words, the examiner stated that the 
Veteran would be unable to maintain focus on a task at hand 
in the work environment, and that he may begin to misperceive 
the intent of others in said environment, especially toward 
himself.  Somewhat similarly, the examiner stated that the 
Veteran would be viewed as somewhat idiosyncratic by co-
workers, e.g., either as rather aloof, or prone to hostile 
irritability, sans sufficient reason.  At the May 2007 VA 
examination, the examiner noted that the Veteran was not 
currently employed, that he was retired, and that his main 
source of income was VA individual unemployability payments.  
The May 2007 VA examiner also indicated that the Veteran's 
depressed mood did not result in total social and 
occupational impairment, but rather that his psychiatric 
symptoms resulted in moderate impairment of productivity and 
reliability that would be frequent.

Therefore, the Board concludes that the Veteran's overall 
level of disability more nearly approximates that consistent 
with the currently assigned 50 percent rating.  The Veteran's 
GAF scores, ranging from 55 to 65, and reported PTSD symptoms 
at the January 2005 private evaluation, the May 2007 VA 
examination and at his subsequent VAMC outpatient treatments 
are indicative of moderate social and occupational 
impairment.  Thus, although the January 2005 private 
evaluation reports that the Veteran was not able to work due 
to his major depressive disorder, the evidence of record 
suggests otherwise.  In this regard, although the January 
2005 private examiner stated that the Veteran would not be 
able to focus on a task at hand in the work environment, the 
January 2005 examiner also found that the Veteran's cognitive 
associations during the course of the interview were logical 
and sequential and the Veteran was not deemed guarded or 
evasive.  His capacities for psychological insight, as well 
as utilization of judgment, were within expectation.   On the 
day of the interview, the Veteran was oriented to person, 
place and time.  In addition, in discussing his employment, 
the Veteran stated that he could not physically handle his 
past employments.  Furthermore, on the psychological tests 
administered, the results indicated that the Veteran was not 
out of contact with reality, and even taking into 
consideration a potential component of exaggeration, the test 
results indicated moderate to severe, and not total, levels 
of depression, anxiety and anger.  Therefore, in evaluating 
all of the evidence of record, the Board finds that the 
Veteran's symptoms more nearly approximate moderate social 
and occupational impairment, or a 50 percent disability 
evaluation.

Accordingly, neither the Veteran's PTSD symptoms nor the GAF 
scores assigned, ranging from 55 to 65, are consistent with a 
higher disability rating.  For example, at the January 2005 
private evaluation, suicidal and homicidal ideations were 
denied; the Veteran had no history of self-injurious 
behavior.  As was noted above, the Veteran's cognitive 
associations were logical and sequential, he was not guarded 
or evasive, his capacities for psychological insight, as well 
as utilization of judgment, were believed to be within 
expectation, and the Veteran was oriented to person, place 
and time.  At the May 2007 VA examination, the Veteran 
appeared clean, neatly groomed, and appropriately dressed.  
Although his psychomotor activity was retarded and his speech 
was slow, he did not exhibit speech that was intermittently 
illogical, obscure or irrelevant.  His attitude toward the 
examiner was cooperative, friendly and attentive.  His affect 
was bland and sad, and his mood was depressed.  However, this 
depression did not rise to the level of near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively.  Indeed, no inappropriate 
behavior was shown, his impulse control was good, there was 
no history of violence and no obsessive or ritualistic 
behaviors.  The Veteran was oriented to person, place and 
time, his thought process and content were unremarkable, and 
he did not report any delusions or hallucinations.  
Furthermore, he understood the outcome of his behavior and 
understood that he had a problem.  He was able to maintain 
minimum personal hygiene and the problems with his activities 
of daily living were moderate.  The Veteran's remote, recent 
and immediate memory was intact.  Moreover, a VAMC outpatient 
treatment note dated in February 2008 shows that the Veteran 
was cooperative and pleasant with good hygiene.  The Veteran 
appeared his stated age.  His mood was neutral, his affect 
was in full range, and his speech was spontaneous with normal 
tone and appropriate vocabulary.  His thought processes were 
goal-directed and logical, his thought content and behavior 
showed normality with no psychosis noted.  He denied any 
intent to harm himself or others.  His judgment and insight 
were excellent and his psychomotor activity was within normal 
limits.  

In addition, as noted above, the Veteran indicated that 
socially, he had one neighbor that he spoke to and that his 
socialization with his neighbors was slightly increasing.  
Although he was not currently employed, the more probative 
evidence of record does not show that he is unemployable due 
solely to his psychiatric disabilities.  In this regard, the 
finding of the January 2005 private examiner that the Veteran 
was unemployable due to his psychiatric symptoms is 
contradicted by the behavior observation and assessment 
results contained earlier in that report, as well as by the 
findings of the May 2007 VA examiner and the Veteran's VAMC 
treatment providers.  In addition, the Board notes that the 
Veteran's Social Security Administration (SSA) records showed 
that the Veteran was found to be unemployable due to 
osteoarthritis in multiple joints, as did the April 2005 
rating decision which granted the Veteran individual 
employability.  Thus, the Board finds that the more probative 
evidence of record does not show that the Veteran is unable 
to establish and maintain effective relationships.

Accordingly, the Board finds that the Veteran has met the 
requirements for a 50 percent schedular rating, but no 
higher.  Although there is some evidence that the Veteran is 
unable to work due to his major depressive disorder, there is 
insufficient evidence of symptomatology overall that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating.  In this regard, the Veteran 
does not experience any suicidal ideation, obsessional 
rituals which interfere with routine activities, exhibit 
speech that is intermittently illogical, obscure or 
irrelevant, impaired impulse control (such as unprovoked 
irritability with periods of violence) or neglect of personal 
appearance and hygiene.  Furthermore, the May 2007 VA 
examiner stated that the Veteran's depressed mood would 
relate to moderate impairment in productivity that would be 
frequent.  Moreover, the Veteran's subsequent treatment VAMC 
treatment records, dated through April 2008, indicate that 
his socialization showed a slight increase and that his GAF 
score had improved.  In addition, the Veteran exhibits none 
of the criteria listed for a 100 percent rating.  See 38 
C.F.R. § 4.7.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for 70 percent 
or total schedular evaluation for the Veteran's service-
connected major depressive disorder have not been met for any 
portion of the appeal period.  Therefore, no staged ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for major 
depressive disorder at any point during the instant appeal 
period.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 50 percent for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
major depressive disorder is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R.  
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected major depressive disorder has caused frequent 
periods of hospitalization.  Although the January 2005 
private examination found that the Veteran's major depressive 
disorder caused marked interference with his employment, as 
was discussed above, the more probative evidence of record 
did not indicate, nor did the Veteran contend, that he had 
marked interference with employment due solely to his 
service- connected major depressive disorder.  In fact, at 
the January 2005 private evaluation, the Veteran stated that 
he could not physically handle his past employment.  More 
importantly, the Board finds that the rating criteria to 
evaluate major depressive disorder reasonably describe the 
claimant's disability level and symptomatology and he has not 
argued to the contrary.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to an increased disability rating for service-
connected major depressive disorder, currently rated as 50 
percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


